468 N.W.2d 372 (1991)
237 Neb. 927
QUANTUM ELECTRIC, INC., Appellee,
v.
CONCEPT DEVELOPMENT, INC., a Missouri Corporation, and Fireman's Fund Insurance Co., a California Corporation, Appellants.
No. 88-538.
Supreme Court of Nebraska.
April 25, 1991.
James R. Place, Kelle J. Westland, and Alan M. Thelen, of Breeling, Welling & Place, for appellants.
Tim Engler, of Nelson & Harding, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
Having considered the briefs and the recommendation of the Appellate Division of the District Court and upon a de novo review of the record, we find that a reasonable controversy existed as to the plaintiff's right to recover or the amount of such recovery, and therefore the claim was unliquidated. The district court erred in awarding prejudgment interest, and its judgment is ordered modified to exclude the award of prejudgment interest. The judgment of the district court, as modified, is affirmed.
AFFIRMED AS MODIFIED.